DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bardach et al. (US 2003/0205234) in view of Wahab (US 2013/0263416).
Bardach shows a dental appliance which exerts a functional effect when applied to the teeth (therapeutic and protective effects), the appliance comprising a first component made of a first material to conform to at least a portion of an exposed portion of the teeth (14’ in Fig. 6B in particular; hydrogel that conform to the teeth providing shock absorption and cushioning thereto in addition to therapeutic purposes), a second component made of a second material that is different than the first material ([0035], [0051]-[0052], [0055] discuss the different components and their materials for instance), wherein at least a portion of the second component is trimmed to extend just beyond the gum line (Fig. 6B or 7B for instance), and wherein at least a portion of the first and second material have different properties such as optical, oxygen, fluid, antibacterial, calcium binding, catalytic activity, or photocatalytic activity and permeability/capacities (the two components are made of different materials and therefore would exhibit different properties); wherein the first and second components are layers (Fig. 3-7B in particular show the layer configurations).  With respect to claim 22, the first layer does not 
Wahab similarly shows a dental tray wherein the tray is trimmed to be within 1 to 2.5 mm beyond the gum line ([0034]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bardach’s tray by having the detailed length beyond the gum line as taught by Wahab in order to utilize known dimensions for reducing excess plastic material while retaining the strength of the tray.

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bardach in view of Wahab as applied to claim 21 above, and further in view of Lewis et al. (US 2011/0171606).
Bardach/Wahab discloses the device as previously described above, but fails to show with respect to claim 36-37, at least a portion of the first layer possesses catalytic activity for the 
Lewis similarly teaches a dental treatment tray wherein iron is included in the inner treatment surface which possesses catalytic activity for the decomposition of a peroxy compound greater than that of the second layer (which does not have iron) so that the first layer has greater photocatalytic activity than the second ([0053] for instance; see also [0074] and [0078]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bardach/Wahab’s device by including the iron catalytic material as taught by Lewis in order to assist in producing free radicals when used to whiten teeth with a peroxide agent.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Bardach in view of Wahab and further in view of Lewis.
Claim 38 is rejected similarly to the above as it has no additional limitations as those presented in claim 21 and 37 above.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the newly amended first layer on buccal and lingual sides of the teeth have been addressed with additional citations from the prior art of Bardach, which explicitly teaches the inner layer on both side of the tooth.  While 7A and 7B in their specific represented embodiments have different inner layer material on each side, other specific embodiments of the Bardach reference teach that both sides may utilize the same first layer material such as in Fig. 6B for instance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772